Citation Nr: 0011622	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $13,852.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from November 1943 to May 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Columbia, South Carolina.  


FINDINGS OF FACT

1.  In November 1987, the veteran applied for VA nonservice-
connected pension benefits, but was denied based on the fact 
that his family income was excessive for VA pension purposes.  

2.  In November 1991, the veteran reapplied for VA 
nonservice-connected pension benefits and indicated that his 
family income had decreased.

3.  The veteran was awarded VA improved pension benefits in 
July 1992 effective from December 1991; he was notified that 
the award was based on his report of family income.

4.  In December 1992 and December 1993 Improved Pension 
Eligibility Verification Reports (EVRs), the veteran reported 
that his family income was derived solely from Social 
Security benefits and his wife's annual wages of $2,000.  

5.  In April 1995, the veteran confirmed that since 1992, the 
veteran's wife had earned wages of over $7,000 annually and 
that they had other income of approximately $250 which he had 
not reported on the December 1992 and December 1993 EVRs.  

6.  Thereafter, the RO retroactively terminated the veteran's 
VA pension benefits effective February 1, 1992, creating an 
overpayment in the amount of $13,852.

7.  The creation of the overpayment was the result of the 
veteran's willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining VA benefits to which he was not was entitled.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $13,852 
of the veteran's VA improved pension benefits is precluded by 
a finding of misrepresentation on the part of the veteran.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.965(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the record reveals that in November 1987, the 
veteran applied for VA nonservice-connected pension benefits.  
At that time, he reported that his family income consisted of 
his earnings and Social Security benefits as well as his 
wife's earnings.  The veteran's claim was denied based on the 
fact that his family income was excessive for VA pension 
purposes.  

In November 1991, the veteran reapplied for VA nonservice-
connected pension benefits.  At that time, he indicated that 
his family income consisted of his Social Security benefits 
as well as his wife's earnings of $2,000.  He indicated that 
he expected his wife to earn the same amount in 1992.  

The veteran was awarded VA improved pension benefits in July 
1992 effective from December 1991.  In the award letter, he 
was notified that the award was based on his report of family 
income.  

In a December 1992 EVR, the veteran again reported that his 
family income consisted of his Social Security benefits as 
well as his wife's earnings of $2,000.  He indicated that he 
expected his wife to earn the same amount in 1993.  In a 
January 1993 letter, the veteran was notified of the amount 
of his pension benefits.  He was advised that the amount was 
based on his report of family income, which was listed.  In 
addition, he was provided a VA Form 21-8768.  This form 
informed the veteran of his obligation to notify the VA 
immediately of any changes in his family's income and/or net 
worth and that failure to do so would result in an 
overpayment subject to recovery.

In December 1993, the veteran's annual EVR was received in 
which the veteran again reported that his family income 
consisted of his Social Security benefits as well as his 
wife's earnings of $2,000.  He indicated that he expected his 
wife to earn the same amount in 1994.  

Thereafter, information was received showing that the veteran 
had not fully reported his family income in either EVR.  In 
April 1995, the veteran confirmed that since 1992, the 
veteran's wife had earned wages of over $7,000 annually and 
that they had other income of approximately $250 which he had 
not reported on the December 1992 and December 1993 EVRs.  

Thereafter, the RO retroactively terminated the veteran's VA 
pension benefits effective February 1, 1992, creating an 
overpayment in the amount of $13,852.

In a decision dated in July 1995, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that the veteran's actions amounted to misrepresentation, and 
noted that such a finding precluded the granting of the 
request for a waiver of recovery of the overpayment.  
However, the veteran and his representative contend that a 
waiver of recovery of the overpayment in question is 
warranted.  The veteran asserts that he underreported his 
wife's income because she would never tell him what her 
income was so he had to estimate.

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  
For misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  

The veteran was clearly informed that VA pension benefits are 
based on family income.  He was informed of this when he was 
denied benefits in January 1988 after the receipt of his 
November 1987 application and, he was again informed of this 
when he was awarded pension benefits in July 1992.  In 
addition, he was again informed that he was obligated to 
fully and accurately report his income in January 1993.  
Although the veteran maintains that he only underreported his 
wife's income because she would not tell him her earnings, 
the Board must point out that the veteran was receiving 
benefits for his wife as a dependent and was responsible for 
reporting her full income.  He never informed the VA that he 
was having difficulty obtaining information regarding her 
income nor did he inform the VA that his report of her 
earnings was an estimation.  As such, his contentions are not 
credible.  As noted, the veteran was veteran notified by the 
VA of his obligation as a pension recipient to report all 
income and changes thereto and  that his pension award was 
based on his family's income.  Despite this clear 
notification by the RO, the veteran deliberately failed to 
indicate his full family income on at least 2 occasions.  
However, in the meantime, he continued to receive benefits 
based on his false reports of income.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (1999).  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
willfully misrepresented a material fact when he informed the 
VA that his wife earned only $2,000 annually and that this 
$2,000 coupled with his Social Security benefits was their 
only income.  The veteran willfully failed to disclose a 
material fact by not reporting the full amount of his family 
income on his EVRs with the intent of retaining VA benefits 
to which he was not entitled.  By repeatedly failing to 
accurately and fully report his family's income and by 
specifically indicating that his wife's wages were only 
$2,000 and that this $2,000 coupled with his Social Security 
benefits was their only income, the veteran engaged in a 
deliberate pattern of concealment of relevant financial 
information.  These actions cannot be deemed to be non-
willful or mere inadvertence.  The Board finds that the 
veteran purposely did not inform the VA of his full family 
income in order to retain VA pension benefits that he was 
receiving.  That is, the veteran willfully refused to inform 
the VA accurately of his family income so that he could 
wrongfully continue to receive VA benefits to which he was 
not entitled to receive.  The veteran engaged in a consistent 
pattern of deceptive behavior on more than one occasion; it 
was not a one-time occurrence.  As such, the Board finds that 
he did in fact deceive the VA.  Likewise, the Board does not 
find that the veteran lacked the requisite knowledge of the 
likely consequences of failing to report all of his income 
since he was fully informed that pension benefits are based 
on income and because he had previously been denied pension 
benefits based on an increased report of family income.  As 
indicated, he was fully informed that an overpayment which 
would be subject to recovery could result from a failure to 
accurately report his income.

In light of the foregoing, the Board finds that the 
preponderance of the evidence clearly establishes that the 
veteran misrepresented his family's income to the VA.  His 
actions constitute misrepresentation in his dealings with VA.  
When the overpayment of VA benefits results from such 
misrepresentation on the part of the veteran, waiver of 
recovery of this debt is precluded by law, regardless of the 
veteran's current financial status or any of the other 
elements of the standard of equity and good conscience.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

